326 S.W.3d 155 (2010)
STATE of Missouri, Respondent,
v.
Jeannie R. SWOPE, Appellant.
No. WD 70522.
Missouri Court of Appeals, Western District.
December 7, 2010.
Kent Denzel, Columbia, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before Division One: JAMES M. SMART, JR., P.J., MARK PFEIFFER, and CYNTHIA L. MARTIN, JJ.

ORDER
PER CURIAM:
Jeannie Swope appeals her conviction following a jury trial for attempt to manufacture a controlled substance. She claims the trial court erred in denying a mistrial and in failing to disqualify the prosecuting attorney. The judgment is affirmed. Rule 30.25(b).